Citation Nr: 0334497	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-20 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for residuals 
of compression fractures of D6 and D7, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1954 to 
March 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board initially notes that the veteran has raised several 
as yet unadjudicated issues.  Specifically, the veteran has 
asked to reopen claims of service connection for left 
shoulder disability and headaches, and has requested 
entitlement to service connection for tendonitis/carpal 
tunnel syndrome of the left wrist (left forearm complaint) 
and a sinus disability.  Additionally, implicit in his 
current appeal is a claim for a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU).  These issues are referred to the RO for 
appropriate action.  


REMAND

The Board notes that, effective September 23, 2002, the 
provisions of 38 C.F.R. § 4.71a pertaining to the rating 
criteria for disabilities involving intervertebral disc 
syndrome (IDS) were revised.  See 67 Fed. Reg. 54,345-54,349 
(2002) (codified at 38 C.F.R. § 4.71a (2003).  Further 
changes to the regulations used to evaluate disabilities of 
the spine became effective as of September 26, 2003.  See 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  The latest 
amendment represents a significant change in the way spinal 
disabilities are evaluated.  These changes are significant 
because the record reflects that the veteran's back 
disability has been rated by the RO under the old Diagnostic 
Codes 5291 and 5293.  The RO has not had the opportunity to 
consider the claim for an evaluation in excess of 20 percent 
for service-connected dorsal spine disability under the most 
recent changes to the rating criteria.  

The Board also notes that the veteran was notified by letter 
dated in December 2001 of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and 
implemented by VA, as amended, at 38 C.F.R §§ 3.156(a), 3.159 
and 3.326(a) (2003)).  The Board notes that the RO informed 
the veteran of the information and evidence needed to 
substantiate a claim for service connection, not his claim 
for an increased rating.  The RO also advised him that if he 
did not submit the referenced information or evidence within 
30 days, his claim would be decided based only on the 
evidence already received.  

The Board points out that in a recent decision, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003) (PVA), the United States Court of Appeals 
for the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as being 
inconsistent with 38 U.S.C. § 5103(b)(1), finding that the 
30-day period provided in § 3.159(b)(1) to respond to VA's 
notification (pursuant to the VCAA) of the information and 
evidence necessary to substantiate a claim is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
On remand, the RO should inform the veteran that, 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  The RO should 
also advise the veteran of what is required to substantiate 
his claim for an increased rating, particularly in light of 
the changes to the rating criteria.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims 
file and ensure that all notice 
obligations required by the VCAA 
have been satisfied in accordance 
with the decision in Paralyzed 
Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any 
other applicable legal precedent.  
The veteran should be specifically 
told of what information or evidence 
is necessary to substantiate his 
claim for an increased rating.

2.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional medical records 
which are pertinent to the claim 
listed on the title page of this 
action.  When the requested 
information and any necessary 
authorizations have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.  

3.  If the RO is unsuccessful in 
obtaining any records identified by 
the veteran, the RO should so inform 
the veteran and his representative, 
and request them to provide a copy 
of such records.

4.  After completing the above 
actions, the RO should arrange for 
the veteran to undergo VA orthopedic 
and neurological examinations by 
physicians with appropriate 
expertise to determine the severity 
of impairment from the veteran's 
service-connected dorsal spine 
disability.  All indicated studies, 
including X-rays, electromyography 
studies, and range of motion studies 
in degrees, should be performed.  
The attention of the examiners is 
directed to Note (2) and Plate V 
newly added to 38 C.F.R. § 4.71a.  
Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement, 
and excess fatigability on use 
should be described.  The physicians 
should be requested to identify any 
objective evidence of pain and to 
specifically identify any excursion 
of motion accompanied by pain.  The 
examiners should be requested to 
assess the extent of any pain.  The 
physicians should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, equate such functional 
loss with the old and new criteria 
for rating spine disabilities such 
as the veteran's.  If this is not 
feasible, the physicians should so 
state.  To the extent possible, the 
examiners should distinguish the 
manifestations of the veteran's 
service-connected thoracic spine 
disorder from those of any other 
back disorders found to be present.  
If there is voluntary limitation of 
motion or other evidence of lack of 
cooperation on the part of the 
veteran, this should be specifically 
indicated in the examination 
reports.  

The neurological examiner should 
indicate whether the veteran has 
intervertebral disc disease.  If the 
neurological examiner determines 
that the veteran does suffer from 
disc disease, the examiner should 
make all clinical findings necessary 
to apply the rating criteria found 
at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002), those set forth at 
67 Fed. Reg. 54,349 (Aug. 22, 2002), 
and the new criteria used to 
evaluate diseases and injuries of 
the spine found at 68 Fed. Reg. 
51,456-57.    

The examiners should also identify 
the orthopedic and neurologic signs 
and symptoms resulting from disc 
disease that are present constantly, 
or nearly so.  The rationale for all 
opinions expressed should be 
explained.  The veteran's claims 
file, including a copy of this 
remand, must be made available to 
the examiners for review.  

5.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and 
the implementing regulations, see 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  
Then, the RO should re-adjudicate 
the issue on appeal.  In re-
adjudicating the veteran's claim, 
the RO should consider all 
potentially applicable diagnostic 
codes under the VA Schedule for 
Rating Disabilities in 38 C.F.R. 
Part 4, including the recently added 
38 C.F.R. § 4.71a, Diagnostic Code 
5243 (formerly Diagnostic Code 5293) 
(or other Diagnostic Codes if the 
veteran is not diagnosed with disc 
disease), and application of 
38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and 
pain on movement of a joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  When considering the 
application of changes to rating 
criteria that occurred during the 
pendency of this claim, the RO 
should consider VAOPGCPREC 7-2003 in 
deciding which set of criteria to 
apply.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.  
The RO should also provide the veteran and his representative 
with copies of the revised 38 C.F.R. § 4.71a pertaining to 
the evaluation of diseases and injuries of the spine.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

